Citation Nr: 1034797	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-38 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture to the left fibula prior to November 25, 2009, to 
include entitlement to a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a fracture to the left fibula since November 25, 2009, to 
include entitlement to TDIU.  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This matter is on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in January 2008, and a transcript of the hearing is of record.  
The case was subsequently remanded by the Board in April 2008 for 
further development and is now ready for disposition.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 25, 2009, the Veteran's residuals of a 
fracture to his left fibula have been characterized by mild 
laxity of the left ankle with a full range of motion in the ankle 
and knee and pain when walking and standing; malunion with 
moderate disability has not been shown.  

2.  Since November 25, 2009, the Veteran's residuals of a 
fracture to his left fibula have been characterized by a 
restricted range of motion in the ankle, but a full range of 
motion in the knee and pain when walking and standing; malunion 
with marked disability has not been shown.  

3.  A chronic back disorder was not manifest during service, 
degenerative arthritis of the spine was not identified until 31 
years after active duty service, and the competent evidence of 
record is against a finding that relates the Veteran's current 
low back disability to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
residuals of a fracture to the left fibula prior to November 25, 
2009 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2009).

2.  The criteria for a 20 percent rating, but no more, for 
residuals of a fracture to the left fibula since November 25, 
2009 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2009).

3.  A chronic back disorder was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. § 1110, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2003 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2008, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  While this notice was not sent prior to the 
initial unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."


Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, after the Dingess letter was sent to the Veteran, 
his claim was subsequently adjudicated in a supplemental 
statement of the case (SSOC) in May 2010.  Therefore, he was 
provided the content compliant notice to which he was entitled.  
Pelegrini, 18 Vet. App. at 122.  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  

Next, he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge in 
January 2008.  The Board notes that, in Bryant v. Shinseki, --- 
Vet. App. ----, No. 08-4080 (Jul. 1, 2010), the United States 
Court of Appeals for Veterans Claims recently held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  


Here, during the January 2008 hearing, the Veteran agreed that 
the issues he was appealing were the ones discussed in this 
decision.  Moreover, the Veteran was specifically asked about how 
the residuals of his fractured fibula affect his daily life and 
the mobility of both his knee and ankle.  The Veteran responded 
by stating that the symptoms of the fracture were essentially 
confined to his left ankle.  Transcript (T.) at 3.   Those 
symptoms were discussed in detail.  T. at 3-6, 10-12.  
Additionally, the Veteran was able to testify specifically about 
the etiology of his back symptoms.  He was asked to identify 
evidence showing that he either injured his back in service or 
that his current low back disability was related to an inservice 
motor vehicle accident.  T. at 13-16 and 20-23.  As such, the 
Board finds that, consistent with Bryant, the undersigned 
Veterans Law Judge complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim 
based on the current record.

Finally, the Veteran was provided with VA examinations relating 
to his left lower extremity in November 2003 and November 2009.  
On appeal, the Board remanded this issue for, among other things, 
a more recent examination, which examination was performed in 
November 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
left lower extremity since the November 2009 VA examination.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the above VA examination reports to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claim.  The 
VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

As for the claim for service connection for a back disability, a 
VA opinion with respect to the issue was obtained in November 
2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is more than adequate, as it 
is predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of the 
pertinent evidence of record, to include the Veteran's service 
treatment records, relevant private treatment records, and the 
statements of the appellant, and provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  There is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that he 
misstated any relevant fact.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings for a Left Leg Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2009).

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a Compensable Rating Prior to November 25, 2009

Prior to November 25, 2009, the Veteran was noncompensably rated 
for residuals of a fracture to the left fibula.  In order to 
warrant a compensable rating, the evidence must show malunion 
with "slight" knee or ankle disability.  (10 Percent under DC 
5262).  Unfortunately, words used in this diagnostic code such as 
"slight," "moderate," and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.

However, the Schedule for Rating Disabilities also provides some 
guidance by defining full range of motion of the ankle as zero to 
20 degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).  The Schedule 
also defines full range of motion of the leg or knee as zero 
degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate I (2009).

In this case, a compensable rating is warranted prior to November 
25, 2009.  First, the Board notes that, at his VA examination in 
November 2003, as well as an outpatient evaluation that same 
month, the Veteran exhibited a normal range of ankle motion.  
Range of motion in his left knee was not measured on either 
occasion.

However, other clinical evidence indicates the presence of at 
least some residual disability.  Specifically, the evidence 
indicates that the Veteran walks with a cane and was observed by 
the VA examiner to favor the left leg, albeit minimally.  
Moreover, although he did not need to wear an ankle brace, he did 
exhibit tenderness in the fibula area and was unable to perform a 
single-leg toe raise.  He also demonstrated mild laxity of the 
left ankle.  In this regard, the Board notes that the Veteran 
also demonstrated mild instability of the right ankle.  However, 
while the examiner clearly indicated that the Veteran's early 
posterior tibialis tenderness dysfunction was not likely related 
to his service related injury, no such observation was made with 
respect to the mild left ankle laxity.    

Thus, although the range of motion in the Veteran's ankle was 
observed to be substantially normal prior to November 25, 2005, 
the evidence also indicates the presence of other symptomatology, 
to include mild laxity with pain on walking and standing, that 
constitutes a disability to the ankle that is "slight" in 
nature.  Therefore, a 10 percent rating is warranted prior to 
November 25, 2005.  

Next, the Board has considered whether a rating in excess of 10 
percent is warranted prior to November 25, 2009.  In order to 
warrant a rating in excess of 10 percent, the evidence must show 
malunion with "moderate" knee or ankle disability.  (20 percent 
under DC 5262).  A higher (20 percent) rating could also be 
assigned for marked limitation of motion of the ankle (Diagnostic 
Code 5271) or ankylosis of the ankle (Diagnostic Code 5270).

However, based on the evidence of record, a rating in excess of 
10 percent is not warranted.  Specifically, as noted above, the 
Veteran has exhibited some restrictions in his daily life due to 
this injury, such as pain and instability when walking and 
tenderness.  However, the range of motion was normal in his left 
ankle.  Moreover, his feet were observed to be well aligned and 
the favoring of the left leg was characterized by the VA examiner 
as minimal.  

Therefore, given the presence of pain and instability, but with a 
normal range of ankle motion and normal alignment, evidence 
indicates that a 10 percent rating, but no more, is warranted for 
the residuals to the Veteran's fractured left fibula prior to 
November 25, 2009.  The Veteran clearly did not demonstrate 
marked limitation of motion of the ankle or ankylosis of the 
ankle much less moderate disability due to malunion.  Indeed, 
even factoring in his complaints of pain on motion and the 
associated functional impairment, the evidence simply does not 
support the assignment of a rating greater than 10 percent for 
impairment of the fibula or limitation of motion.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).   Emphasis is placed on the fact that he retained a full 
range of motion of the left ankle.

Finally, the Board recognizes that Diagnostic Code 5262 directs 
that a rating can also be assigned for impairment of the knee.  
However, the record does not show, not does the Veteran contend, 
that he experiences any impairment of the knee due to the service 
connected residuals of his left fibula fracture.  Indeed, the 
record clearly shows that the fracture occurred at the distal end 
of the fibula.

Entitlement to a Rating in Excess of 10 Percent since November 
25, 2005

In a February 2004 decision, the RO granted a 10 percent rating 
for residuals of the Veteran's service-connected left fibula 
fracture, effective November 25, 2009.  In order to warrant a 
rating in excess of 10 percent, the evidence must show malunion 
with "moderate" knee or ankle disability.  (20 percent under DC 
5262).  

Here, the Board determines that a 20 percent rating is warranted 
based on the evidence of record.  Specifically, the Veteran 
underwent a second VA examination in November 2009, where he 
complained that his symptomatology had become worse.  He also 
again complained of flare-ups with prolonged standing or walking.  

Moreover, while the range of motion in the left knee was only 
slightly restricted, with no objective evidence of pain following 
repetitive motion, the range in of motion in his left ankle had 
become limited to 10 degrees of dorsiflexion and 10 degrees of 
plantar flexion.  Moreover, the examiner observed objective 
evidence of pain upon motion in the ankle.  

In comparison to what is considered a normal range of motion, see 
38 C.F.R. § 4.71a, Plate II (2009), the ranges of motion in the 
Veterans ankle represents at least a 50 percent restriction in 
both directions.  Given this restricted range of motion in his 
left ankle due to residuals of his fractured fibula, the Board 
determines that this is a disability that is "moderate" in 
nature.  Therefore, a 20 percent rating since November 25, 2005 
is warranted on this basis. 

Next, the Board has considered whether a rating in excess of 20 
percent is warranted since November 25, 2009.  In order to 
warrant a rating in excess of 20 percent, the evidence must show 
malunion with "marked" knee or ankle disability.  (20 percent 
under DC 5262).  

However, based on the evidence of record, a rating in excess of 
20 percent is not warranted.  Specifically, at his VA examination 
in November 2009, the Veteran complained of pain when walking or 
standing.  However, he denied that he was totally incapacitated.  
Moreover, his gait was antalgic and there was no evidence of 
abnormal weight bearing.  Finally, while the examiner noted that 
the Veteran's ability to exercise was limited, the effect on 
other activities was typically mild.  

Therefore, given the presence of pain and instability and a 
restricted range of motion in his left ankle, but with a normal 
gait and weight bearing, evidence indicates that a 20 percent 
rating, but no more, is warranted for the residuals to the 
Veteran's fractured left fibula since November 25, 2009.  In 
making these determinations, the Board has considered whether a 
higher rating could be assigned based on limitation of motion of 
the knee or ankle as established in DCs 5260 and 5261 (flexion 
and extension of the knee) as well as DC 5271 (limitation of 
motion of the ankle).  However, as discussed above, there is no 
evidence that the residuals of the Veteran's left fibula fracture 
involved the knee.  Indeed, X-rays performed in November 2009 
indicated a normal left knee that was without arthritis or any 
other related pathology.  

A higher rating is also not warranted based on limitation of 
motion of the left ankle.  While the fracture of the Veteran's 
left fibula clearly impairs the left ankle, the Board notes that 
x-rays were essentially normal.  Moreover, the limitation of 
motion of the left ankle experienced by the Veteran does not 
amount to anything greater than moderate limitation of motion.  

In so finding, the Board has considered a functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, an evaluation 
over and above what has been allowed for the Veteran's service-
connected left leg disability is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are contemplated by the 20 percent rating 
already assigned.  

Indeed, while there was objective evidence (grimacing) on 
repetitive motion of the left ankle, the examiner noted stated 
that there was no additional range of motion loss in his left 
ankle.  The pain experienced by the Veteran was also only felt at 
extremes.  Further, with the exception of exercise and sports, 
the effect the disability had on the Veteran's level of 
functioning was generally no more than mild.  Put another way, 
the effect of this symptomatology is contemplated in the 
currently assigned disability evaluations.

The Board has also considered the statements and testimony made 
by the Veteran that his disability is worse than the ratings he 
currently receives.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of a leg 
disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's left leg disability has been provided 
by the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the evidence indicates that the Veteran has been 
unemployed for a considerable amount of time.  In any event, the 
Board concludes that rating criteria reasonably describes his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.

Entitlement to Service Connection for a Back Disorder

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a). 

	In this case, the Veteran is claiming that he injured his back 
when he was involved in an auto accident in 1969.  The service 
treatment records indicate that he complained of a sore back in 
December 1968 without an underlying diagnosis.  Additionally, 
these records confirm that he again complained of back pain 
following a motor vehicle accident which occurred in early 
October 1969.  While he continued to experience muscle pain 
throughout that month in his back and ribs and was placed on 
light duty for 3 to 4 weeks, a chronic back disorder was never 
diagnosed.  Therefore, his service treatment records do not show 
chronic residuals associated with a back injury at the time of 
discharge.
	
	Next, post-service evidence does not reflect back symptomatology 
for many years after service discharge.  Specifically, the first 
indication of back symptomatology was not until January 2001, 
although a chronic disorder was not diagnosed until an X-ray 
indicated minimal L5-S1 disc narrowing in May 2002.  In any 
event, this is the first recorded symptomatology related to a low 
back disorder, coming some approximately 31 years after 
discharge.  Such negates application of the presumption of 
service as provided by 38 C.F.R. §§ 3.307, 3.309.  Therefore, 
with the exception of his personal history of experiencing low 
back pain since service, the remaining evidence does not reflect 
continuity of symptomatology.
	
	As noted above, in addition to the absence of documented post-
service symptomatology related to the low back for many years, 
the evidence includes the Veteran's statements and sworn 
testimony, as well as the statements made by his spouse, 
asserting continuity of symptoms.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  Here, he has indicated 
that he continued to experience symptoms after he was discharged 
from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	Here, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  
	
	Significantly, the Board emphasizes the multi-year gap between 
discharge from active duty service (1970) and initial reported 
symptoms related to a low back disorder in approximately 2001 
(approximately a 31-year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  Moreover, the Veteran submitted a claim for 
service connection for a head injury and his leg injury in June 
1973, as well as another claim for a psychiatric disorder in 
March 1994, but never reported complaints related to the low back 
at that time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  Coupled with his 
personal testimony, which the undersigned found forced and 
contrived, the Veteran is simply not a credible historian.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of 
fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
low back disorder to active duty, despite his contentions to the 
contrary.    
	
	To that end, the Board places significant probative value on a 
November 2009 VA examination undertaken specifically to address 
the issue on appeal.  At that time, the Veteran reported a 
constant ache in his back that has persisted since the motor 
vehicle accident in 1968.  
	
	After a physical examination, the examiner diagnosed mild 
discogenic degenerative changes with facet joint arthropathy.  
However, the examiner opined that it was less likely than not 
that this disorder was related to service.  In providing this 
opinion, the examiner reflected that the service treatment 
records noted the presence of contusions, but there was no 
indication of a chronic disorder.  He further noted that the 
treatment records failed to establish a chronic disorder in the 
years since active duty.    
	
	
The Board has also considered the Veteran's statements and sworn 
testimony, as well as the statements made by his wife, asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, a low back disorder is not the type of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

A rating of 10 percent, but no more, for residuals of a fracture 
to the left fibula prior to November 25, 2009 is granted, subject 
to the law and regulations governing the award of benefits.

A rating of 20 percent, but no more, for residuals of a fracture 
to the left fibula since November 25, 2009 is granted, subject to 
the law and regulations governing the award of benefits.

Service connection for a back disorder is denied.  





REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a claim for TDIU 
is part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.

In this case, the VA examination in November 2009 indicates that 
he has been unemployed for "10 to 20 years."  Therefore, the 
evidence indicates that he has not been employed for the period 
on appeal, and the question of TDIU has been raised.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

As discussed above, the Board acknowledges that the Veteran is 
currently service connected for the residuals he experiences from 
his fractured fibula.  Given the evidence of record demonstrating 
that the Veteran may be currently unemployable, a VA examination 
and opinion should be provided to determine whether his service-
connected disabilities, alone or in aggregate, render him unable 
to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice in 
compliance with the VCAA that notifies him of 
what evidence he must show to support a claim 
for TDIU.

2. The examiner who conducted the VA 
examination in November 2009 should be asked 
to provide an addendum to the report in order 
to provide an opinion as to whether the 
Veteran is unemployable and whether his 
unemployability is due to a service-connected 
disability.  A new VA examination is not 
required unless deemed necessary by the 
examiner or this examiner is no longer 
available.

3. After completion of the foregoing, the AMC 
should adjudicate the claim of entitlement to 
TDIU.  If the benefit sought is denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


